Citation Nr: 1010164	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of abdominal stabbing injury with scar.

2.  Entitlement to an initial compensable evaluation for 
residuals of fracture, left thumb.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.A. Booher, Counsel




INTRODUCTION

In an April 2009 rating decision, the RO granted service 
connection for a left thumb scar and a scar of the left 
forearm and assigned noncompensable evaluations.  In 
statements prior to that decision, he expressed that he was 
not adequately compensated for his scars.  As his statements 
preceded the rating assignment, they cannot be considered as 
a notice of disagreement with the April 2009 action.  
However, as the record indicates his desire for compensable 
ratings, the issue is referred back for adjudication by 
the Agency of Original Jurisdiction (AOJ).  

The issue of entitlement to an increased initial rating for 
residuals of an abdominal stabbing injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including the degree 
of disability and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
appropriate notice must include information that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim is deemed to have arisen from an appeal 
of the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran is claiming entitlement to a higher initial 
evaluation for residuals of a fracture, left thumb.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Additionally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Throughout the rating period on appeal, a noncompensable 
evaluation is in effect pursuant to Diagnostic Code 5228.

Under Diagnostic Code 5228, a noncompensable evaluation is 
warranted where the evidence demonstrates limitation of 
motion of the thumb demonstrated by a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers. 

To achieve the next-higher 10 percent rating, the evidence 
must show a gap of one to two inches (2.5 cm. to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. A 20 percent rating 
requires a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2009).

In this case, a VA examination in June 2008 indicated that 
the Veteran was left-hand dominant.  Objectively, there was 
weakness of grip and limited motion of the 
metacarpophalangeal joint.  Specifically, range of motion was 
from 0 to 60 degrees with pain.  There was tenderness as 
well.  In the distal interphalangeal joint, he had motion 
from 0 to 70 degrees, without pain.  He was able to grasp, 
push, pull, twist, touch, and write with the left hand.  The 
Veteran's grasp was slightly diminished compared to the other 
side.  He could oppose his thumb to the fingertips of his 
index and middle fingers and lightly to the ring finger.  
However, he came within half an inch of touching the 
fingertip of his left small finger.  He could bring all 
fingertips into the palmar crease.

Based on the objective evidence, as detailed in pertinent 
part above, there is no support for assignment of a 
compensable rating for residuals of the Veteran's left thumb 
fracture.  Indeed, there is only a half-inch gap between the 
thumb pad and the Veteran's little finger, and no gap at all 
with respect to his other fingers.  Accordingly, the criteria 
for the next-higher 10 percent rating under Diagnostic Code 
5228 have not been satisfied.  In so finding, the Board has 
considered additional functional limitation due to factors 
such as pain and weakness.  However, even with such 
considerations, the disability picture does not most nearly 
approximate the next-higher compensable evaluation.  Indeed, 
despite tenderness of the left thumb area, the Veteran could 
bring all fingertips into the palmar crease and could oppose 
all fingertips to the thumb except for the little finger, 
where there was a slight gap.  

The Board further finds that there are no relevant alternate 
diagnostic codes for consideration here.  In sum, there is no 
basis for assignment of a compensable rating over any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
marked interference with employment has not been shown. In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.


ORDER

An initial compensable evaluation for residuals of fracture, 
left thumb, is denied.


REMAND

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for residuals of abdominal 
stabbing injury with scar, the Board has reviewed the record 
and finds that additional development is necessary prior to 
adjudication of the claim.  Specifically, a May 2008 VA 
examination report indicated that the Veteran was not 
currently experiencing nausea or vomiting, and that there was 
no history of diarrhea or constipation problems.  However, in 
a November 2008 statement, the Veteran disputed the accuracy 
of the examination report.  Specifically, he stated that he 
did have diarrhea several times weekly.  From that statement, 
the Veteran also appeared to endorse symptoms of nausea.  
Therefore, either Veteran's symptoms were mis-reported in the 
May 2008 examination report or they have worsened since that 
examination.  Accordingly, another examination should be 
afforded to clarify the severity of the Veteran's 
gastrointestinal disability picture.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a 
gastrointestinal examination to determine 
the current severity of his residuals of 
his service-connected abdominal stabbing 
injury with scar.  Any appropriate tests 
should be conducted and all 
gastrointestinal symptomatology should be 
identified.  The examiner should 
specifically ask the Veteran if he 
experiences episodes of colic pain, 
nausea, constipation, and/or diarrhea, and 
if so, the frequency of such episodes 
should be noted.  Additionally, the 
examiner should indicate whether the 
Veteran's abdominal scar causes any pain 
or other symptomatology.  The claims file 
must be reviewed in conjunction with the 
examination.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


